UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

wu we we eee ee ee ee ee ee eee xX
STERLING INFOSYSTEMS INC., : 19¢v11458 (DLC)

Plaintiff, : ORDER OF

: DISCONTINUANCE
-VY¥r

MELISSA KELLEY-HILTON,

Defendant. : Ato PILES
Ss x 4 2, 7020
DENISE COTE, District Judge: i rinabonten Te

 

 

 

 

 

It having been reported to this Court that this case has
been settled, it is hereby

ORDERED that the above-captioned action is discontinued
without costs to any party and without prejudice to restoring
the action to this Court’s calendar if the application to
restore the action is made by February 3, 2020. [If no such
application is made by that date, today’s dismissal of the

action is with prejudice. See Muze, Inc. v. Digital On Demand,

 

Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).

Dated: New York, New York
January 2, 2020

Merce

DENISE COTE
United St'ates District Judge

 
